Order entered December 20, 2022




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00298-CV

                    VENKY VENKATRAMAN, Appellant

                                      V.

                 STEPHEN D. SKINNER, ET AL., Appellees

              On Appeal from the 256th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. DF-04-11968-V

                                   ORDER

      Before the Court is appellant’s December 19, 2022 second motion for an

extension of time to file a reply brief. We GRANT the motion and extend the time

to January 23, 2023.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE